Citation Nr: 1415785	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  09-150 94A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral pes planus prior to September 10, 2012 and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H.Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1957 to January 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Veteran testified at a Board hearing in June 2010.  This transcript has been associated with the file.

In August 2010, the Board remanded this claim for additional development.  The Board subsequently denied the claim in March 2012.  The Veteran appealed the claim to the United States Court of Appeals for Veterans Claims (Court) and in a February 2013 Memorandum Decision, the Court vacated the March 2012 Board decision that denied an increased rating in excess of 10 percent for flat feet and remanded the matter to the Board for further development.

In a January 2013 rating decision, the RO simultaneously granted a 30 percent rating for the bilateral flat feet, effective September 10, 2012 while the issue was still under appeal at the Court.  Because, the RO did not assign the maximum disability rating possible or grant the increase in disability rating back to the date of the Veteran's claim in September 2008, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

Most recently in August 2013 the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  It is now again before the Board.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in October 2013 for his feet.  While the examiner opined that the Veteran's hammer toes and metatarsalgia were not related, or secondary to, his pes planus, the examiner did not offer an opinion as to whether the Veteran's service-connected pes planus aggravated these conditions.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) (noting it was a stretch of the English language to construe the phrase 'no etiological relationship' between a non-service-connected disability and a service-connected disability "as encompassing aggravation.").  Accordingly, an addendum opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Request that the October 2013 examiner review the claims file and offer an addendum opinion.  The entire claims file (i.e. any medical records contained in Virtual VA, CAPRI, and AMIE), to include this REMAND, must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  The examiner should offer the following opinions:
a)  Is it at least as likely as not that the Veteran's hammertoes were chronically worsened (aggravated) by his service-connected bilateral pes planus?  

b)  Is it at least as likely as not that the Veteran's metatarsalgia was chronically worsened (aggravated) by his service-connected bilateral pes planus?  

A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why such an opinion cannot be rendered.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.  It is the Veteran's responsibility to report for any examination scheduled, and to cooperate in the development of the case; the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

2.  After the above has been completed, the AOJ must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

